Let me congratulate Mr. Sam 
Kutesa of Uganda on his assumption of the presidency 
of the General Assembly at its sixty-ninth session. I 
also extend my warmest gratitude to Mr. John Ashe for 
his work as President of the sixty-eighth session.

Over the past few months, Bulgaria and the Balkans 
have suffered unprecedented floods. Thousands of 
people lost their homes, crops were ruined and many 
innocent people died. The heavy storms were no 
longer news but a part of daily life. Nature once again 
reminded us that today, political statements alone were 
not sufficient. For the sake of our children and our 
planet, it is time to act. As a wise man once said, we did 
not inherit the Earth from our fathers; we borrowed it 
from our children. Climate change needs to be urgently 
addressed. I would like to thank Secretary-General Ban 
Ki-moon for having organized the Climate Summit. 
Bulgaria will actively support the completion of the 
negotiations on the new, universal and legally binding 
climate agreement in 2015.

Bulgaria contributed to the implementation of the 
Millennium Development Goals and the development 
of the post-2015 development agenda through its 
successful participation in the Open Working Group 
on Sustainable Development Goals. The Group has 
fulfilled its mandate. The Group’s report, together 
with the report of High-level Panel of Eminent Persons 
on the Post-2015 Development Agenda (A/67/890, 
annex), will be the leading documents for our future 
discussions as we enter the critical phase of the debate 
on the post-2015 development agenda. It is crucial 
that all sides stay engaged and committed to the final 
goal — an ambitious and forward-looking framework. 
No real transformative post-2015 development agenda 
will be possible unless we address the loopholes of the 
current Millennium Development Goals and build upon 
the lessons learned. The new framework should be 
founded on the principles of respect for human rights, 
inclusiveness, good governance and the rule of law. 
Youth-specific targets in the areas of education, health 
care and employment are of paramount importance as 
well.

Development is unthinkable without peace and 
security. The illegal annexation of Crimea by the 
Russian Federation and the conflict in eastern Ukraine 
have become one of the most serious threats to peace 
and security in Europe since the Second World War. The 
security environment in the Black Sea region has been 
seriously affected. The illegal annexation of Crimea 
undermines the international order. After the Second 
World War, we built our world on the clear principles 
embodied in the Charter of the United Nations. They 
were shattered to pieces in a matter of weeks. Bulgaria 
strongly supports the sovereignty, unity and territorial 
integrity of Ukraine. My country does not recognize 
the illegal referendum in Crimea and condemns the 

annexation by Russia as a violation of international law. 
Bulgaria joined the numerous sponsors of resolution 
68/262 on the territorial integrity of Ukraine.

My country welcomes the ceasefire agreement and 
is looking forward to the implementation of the peace 
plan. Bulgaria commends all international efforts for 
the peaceful resolution of the conflict. We welcome the 
strong engagement of Secretary-General Ban Ki-moon 
and the initiatives of the European Union and the 
Organization for Security and Cooperation in Europe, 
as well as the efforts of the trilateral contact group. 
Russia should stop arming and supporting separatists 
in Ukraine.

In a few days, Ukrainians will vote for a new 
parliament. They have every right to choose their 
own future. I sincerely hope that those elections will 
be a major step forward in building a democratic and 
prosperous Ukraine. The signing and ratification of the 
European Union Association Agreements of Ukraine, 
Moldova and Georgia represent an important milestone 
in the process of the European integration of those 
countries. The positive change witnessed today in 
the Balkans would not have been possible without the 
engine of the European integration.

The escalation of violence and the humanitarian 
situation in Syria continue to be a source of grave 
concern. Millions of refugees have fled their homeland 
in pursuit of peace in the neighbouring countries. 
Hundreds of thousands have lost their lives. More than 
10,000 refugees have sought asylum in Bulgaria. A 
lasting solution to the conflict in Syria can be achieved 
only through an inclusive political process. We call on 
the Security Council to unite. The unity of the Security 
Council is crucial in order for the conflict to be resolved.

The Syrian crisis, along with the outbreak of 
violence and sectarian tensions in Iraq, has exacerbated 
the security and humanitarian situation in the entire 
Middle East region. Bulgaria strongly condemns the 
armed attacks and killings perpetrated by the Islamic 
State terrorist organization against religious and ethnic 
minorities and denounces the brutal execution of 
innocent people. Bulgaria is an integral part of the broad 
international coalition against terrorism. A member of 
the European Union and of NATO, my country lends its 
political support, as well as humanitarian and material 
aid, within the scope of its possibilities. We welcome 
the adoption of Security Council resolution 2178 (2014) 
on foreign terrorist fighters.

Combating radicalization, supporting State-building 
in Iraq and cooperating with regional partners are 
essential. We welcome the election of Mr. Haider Al 
Abadi as Prime Minister of Iraq. We hope that, under 
his leadership, a Government of broad representation 
will be established in order to preserve the territorial 
integrity and sovereignty of the country.

Bulgaria greatly values the role of the United Nations 
in Iraq and appreciates the contribution of Mr. Nickolay 
Mladenov, former Bulgarian Foreign Minister, Special 
Representative of the Secretary-General and Head 
of the United Nations Assistance Mission for Iraq. 
We stand for a just and lasting settlement of the 
Israeli-Palestinian conflict based on the two-State 
solution formula. That is possible only through direct 
negotiations with no preconditions and in conformity 
with the relevant international obligations. Any durable 
ceasefire should address both Israeli security concerns 
and Palestinian demands to abolish the Gaza closure 
regime.

The adoption of the Arms Trade Treaty was a major 
achievement of the international community. Just over a 
year later, the threshold of 50 ratifications was reached 
this morning. I am glad that my country is among 
those 50 States that have made the entry into force of 
that important legal instrument a reality. The Arms 
Trade Treaty fills a serious gap in international law. 
It establishes regulations for the trade in conventional 
arms at the global level. Now its implementation and 
universalization are of the utmost importance.

Twenty-five years ago, the Berlin Wall fell and the 
democratic transitions in Central and Eastern Europe 
began. My country Bulgaria chose to become a modern 
European democracy. We put our country back on the 
path of freedom, independence, the rule of law and 
respect for human rights. Our society has proved its 
firm commitment to democratic values and principles. 
We have witnessed similar political changes across 
South-East Europe. The Balkan countries have become 
partners, sharing the same values and projects for the 
future. We have built bridges of trust, friendship and 
mutual respect. We are working together to improve 
links and competition in order to increase prosperity 
in the Balkans.

Human rights, democracy and the rule of law 
are at the heart of my country’s foreign policy. 
Bulgaria’s commitment to advancing the human rights 
agenda throughout the United Nations system was 
further strengthened under the successful Bulgarian 


chairmanship of the Social, Humanitarian and Cultural 
Committee during the sixty-eighth session of the 
General Assembly. Bulgaria is determined to further 
contribute to promoting and upholding human rights 
internationally as a member of the Human Rights 
Council for the period 2019-2021, and will rely on its 
partners’ valuable support of its candidature.

My country welcomes the appointment of 
Prince Zeid Ra’ad Zeid Al-Husein of Jordan as the 
new United Nations High Commissioner for Human 
Rights — an excellent choice by the Secretary-General. 
We wish Prince Zeid all success in fulfilling his 
mandate.

We support the Secretary-General’s Rights Up 
Front Action Plan to safeguard human rights around 
the world. Bulgaria commends Deputy Secretary-
General Jan Eliasson for his insightful vision and 
global leadership with regard to that initiative and his 
valuable contribution to advancing the human rights 
agenda throughout the United Nations.

Bulgaria is concerned about the anti-Semitic attacks 
that have taken place recently, especially in Europe. 
As a country that saved 48,000 Bulgarian Jews from 
deportation during the Second World War, Bulgaria 
strongly condemns the recurring trend of brutal and 
disgusting manifestations of anti-Semitism.

This year, the international community is 
celebrating the twenty-fifth anniversary of the adoption 
of the Convention on the Rights of the Child, which 
set a universal standard for the effective promotion of 
children’s rights. Bulgaria commends UNICEF for its 
enormous contribution during that time to improving 
children’s lives and advancing the child agenda around 
the world. As a member of the Bureau of the UNICEF 
Executive Board this year, my country supports 
and actively participates in all efforts aimed at child 
protection and achieving results for children.

My country is convinced that the United Nations 
reform process should continue in order to enhance 
the efficiency, representativeness and transparency of 
the entire system, and to make it more adequate and 
responsive to the new realities. As a member of the 
Eastern European regional group, Bulgaria reiterates its 
position in favour of allocating at least one additional 
non-permanent seat to the Group in an enlarged Security 
Council. Bulgaria aspires to serve as a non-permanent 
member of the Security Council for the 2018-2019 term.

At the end of 2016, the second term of office of 
the current and highly respected Secretary-General, 
Mr. Ban Ki-moon, will come to an end. My country 
greatly values his outstanding leadership and 
commitment. Bulgaria expects that, when the time 
comes, the States Members of the United Nations will 
be able to elect a worthy successor. To that end I would 
like to recall the relevant General Assembly resolution, 
which states that,

“[i]n the course of the identification and 
appointment of the best candidate for the post of 
Secretary-General, due regard shall continue to be 
given to regional rotation and shall also be given 
to gender equality” (resolution 51/241, annex, para. 
59).
Bulgaria is convinced that the time has finally come 
for the East European regional group to be represented 
at the helm of the United Nations.
